Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The instant application, Application No. 17/563,988 (hereinafter the ‘988 application), filed 12/28/2021 which is a reissue application of U.S. Application No. 15/917,390 (hereinafter the ‘390 application), filed 3/9/2018, now Patent No. 10,825,345 which claims priority to U.S. Provisional Application No. 62/469,223, filed on March 9, 2017.

2.	The reissue application is to claim less than the Applicant had the right to claim in the patent. 
Claims 1-26 are pending, wherein claims 15-26 are newly added. 
	
3.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

4.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,825,345 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

5.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Reissue Applications
6.	a)	The claims support for claim amendments filed 12/28/2021 is objected to because it does not provide an explanation of the support in the disclosure of the patent for the newly added claims (see 37 C.F.R. 1.173(c)).
	The claims support is required. 
	b)	The specification filed 12/28/2021 is objected to because: the specification is required to contain in the first sentence of the specification a notice starting that “The instant application, Application No. 17/563,988, filed 12/28/2021 which is a reissue application of U.S. Application No. 15/917,390, filed 3/9/2018, now Patent No. 10,825,345 which claims priority to U.S. Provisional Application No. 62/469,223, filed on March 9, 2017”. (see 37 CFR 1.173).
b)	The amendment to the specification must be made according to 37 CFR 1.173 (d) (i.e., the matter to be omitted by reissue must be enclosed in brackets, not strikethrough). 
Appropriate correction is required.

Claim Objections
7.	a)	 Claim 13 recites the computer system where it comprises “the authorized handheld mobile device”, it is required that claim 13 amends to recite as such. For example, “The computer system according to claim 7 further comprising the authorized handheld mobile device which comprises:”	

b)	Claim 20 is objected to because of the following informalities: “the sensor date” on line 8 of the claim should be –the sensor data--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.	Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites “…the unauthorized mobile device further structured to transmit the vehicle identification code and the sensor date to one or both of the authorized mobile device and the remote computing device”. According to the specification, the ‘345 Patent discloses that “The non-authorized handheld mobile device 6 can, however, transfer the UAS Identification Code 4 and sensor data 2 to an authorized handheld mobile device” (col 5: 64-67). It provides support for sending the vehicle identification code and the sensor data to only the authorized mobile device, not to both as recited in claim 20.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 15-18, 22-23, 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a)	Claim 15 recites the limitation “the responsibility entity” on line 18 of claim 15.  There is insufficient antecedent basis for this limitation in the claim. 
b)	Claim 22 recites “A device for use in a system…” in the preamble of the claim comprises a communication device. It is not clear whether a device in the preamble is the communication device, as the specification does not appear to disclose a device comprising a communication device. Furthermore, in the preamble it recites “A device for us in a system…the system further including…”, it is unclear whether claim 22 recites a system or a device. 
	c)	Claim 23 recites the limitation “a responsible entity” on line 2 of page 12. It should be “the responsible entity” as the first occurrence of “a responsible entity” is in line 15 of the claim. 
	d)	Claim 25 recites the limitation “identifying the owner or operator” on line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
	e)	Claim 25 recites the limitation “the authorized mobile device” and “the unauthorized mobile device” in several places throughout the claim. There are insufficient antecedent bases for these limitations in the claim. There are only “authorized communication devices” and “unauthorized communication devices” 
	f)	Claim 25 recites “look up the identification code and match the identification code”; “associated with the identification code”. There is insufficient antecedent basis for this limitation in the claim. There is only “vehicle identification code”.
	g)	Claim 26 recites “present…the information about responsible entity” on line 13 of the claim. It should be “the responsible entity” as the first occurrence of “a responsible entity” is in line 10 of the claim. 

	 35 U.S.C. 251
10.	a)	Claim 15-26 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments' Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):"(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule."(Step 1: MPEP 1412.02(A)): In the instant case and by way of the preliminary amendment, Applicant seeks to broaden independent claims 15, 19, 21-26 at least by deleting/omitting the patents claim language requiring “receiving the identification code and sensor data by an unauthorized handheld mobile device” and “wherein the unauthorized handheld mobile device lacks authorization credentials for the database/application server and lacks access to the database/application server, and is configured to display the identification code and sensor data” as required in independent claims 15, 19, 21, 22, 23, 24 and “wherein the unauthorized handheld mobile device … lacks access to the database/application server” as required in independent claim 25 and “wherein the unauthorized handheld mobile device lacks authorization credentials for the database/application server and lacks access to the database/application server” as required in independent claim 26.
(Step 2: MPEP 1412.02(B)): The record of the prior 15/917,390 application prosecution indicates that claims 1, 7 (“receiving and saving the identification code and sensor data … by an unauthorized handheld mobile device” and “wherein the unauthorized handheld mobile device lacks authorization credentials for the database/application server and lacks access to the database/application server, and is configured to display the identification code and sensor data” were commented on pages 2-4 of Remarks dated 7/29/2020 and also in the Advisory Action dated 8/17/2020. These limitations are also the reasons for allowance. 
Therefore, in the instant case the claimed limitations of (“receiving and saving the identification code and sensor data … by an unauthorized handheld mobile device” and “wherein the unauthorized handheld mobile device lacks authorization credentials for the database/application server and lacks access to the database/application server, and is configured to display the identification code and sensor data”) are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.

(Step 3: MPEP 1412.02(C)): It is noted that the surrendered subject matter has been entirely eliminated from independent claims 15, 19, 21-24 and part of the surrendered subject matter has been eliminated from independent claims 25 and 26 in the reissue application. As such, the claims may have been enlarged, and hence not avoid the recapture rule. The new claims 15, 19, 21-26 were not materially narrowed in related aspects, hence there is recapture.

Therefore, improper recapture of broadened claimed subject matter surrendered in the application is clearly present in the instant reissue application (i.e., claims 15, 19, 21-26).
b)	Claim 20 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is described above in paragraph 8. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 15-17, 19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (hereinafter “Jensen”, Drone Identification and Tracking in Denmark, Technical Report, October 2016) in view of Pinski et al. (US 2015/0106900).
As to claim 15, Jensen discloses a system for use with a vehicle with at least one sensor (i.e., implementation of Unmanned Aerial System (UAS) Traffic Management (UTM) to enable safe, efficient low-altitude operations of small drones, Jensen:  page 8, section 1.2.5), comprising:
	a wireless transmitter on the vehicle (i.e., transmitter in a drone for sending data messages, Jensen: Page 24, section 3.4.2) and structured to transmit a vehicle identification code of the vehicle and sensor data, the sensor data including at least one from among global positioning coordinates, altitude, speed, time, date, and direction (i.e., drone ID and other geographical position, altitude, velocity are transmitted, Jensen: pages 25-27, section 3.6.2 Telemetry; Fig. 6);
	a mobile device (i.e., all users must be able to access the UTM information via internet using smartphones, tablets and computers, Jensen: page 20, section 3.3.1., item 4) having:
		a first transceiver structured to receive the vehicle identification code and the sensor data from the wireless transmitter on the vehicle (i.e., a pilot on his handheld mobile device receives the information about the flight plan, the map shows the identification number and GPS position information on the map, Jensen: Fig. 5; page 20, section 3.3.1, item 2; page 21, section 3.4), 
		a second transceiver structured to transmit the vehicle identification code and the sensor data (i.e., radio beacon signal transmitted from the drone and relayed to the UTM via the pilot or an observer, Jensen: Fig. 5); and
		an output interface structured to present the sensor data to a user of the mobile device (i.e., drone information with identification code, its GPS position coordinates and operator are displayed via DroneSoft application on user’s smartphone, tablet or computer, Jensen: Fig. 17, page 48);
	a remote computing device (i.e., UTM server, Jensen: page 52, next to the last paragraph) having:
		a memory that stores computer instructions; and a processor that, when executing the computer instructions, causes the remote computing device to: 
                      maintain a database of authorization credentials for a plurality of authorized mobile devices, vehicle identification codes for a plurality of vehicles, and information about the responsible entity of each of the plurality of vehicles (i.e., UTM is the central part of the drone identification and tracking system formed by database(s), server(s), Jensen: page iii. General public access to the tracking database via an app, Jensen: page 6. Dronesoft database with drone information from the Drone with identification codes for each drone, its GPS position coordinates and also who the pilot is, Jensen, Fig. 17, page 48); 
                      receive the vehicle identification code and the sensor data from the mobile device (i.e., radio beacon signal transmitted from the drone and relayed to the UTM via the pilot or an observer, Jensen: Fig. 5); 
                      obtain the information about the responsible entity of the vehicle based on a query of the database using the identification code (i.e., all users are able to access the UTM information using smartphones, tablets and computers. Data about drone flights, pilots, operators, etc., are stored for post processing and historical reference, Jensen: section 3.3.1, items 4, 8; page 48); and
		           transmit the information about the responsible entity associated with the identification code to the authorized mobile device (i.e., DroneSoft app with drone information from the drone with identification codes for each drone, its GPS position coordinates and also who the pilot is, Jensen, page 48, Fig. 17).
	Jensen does not disclose however Pinski discloses determining if the mobile device is authorized to access the database based on authorization credentials received from the mobile device, in response to determining that the mobile device is authorized to access the database (i.e., End user provides login request, along with login credentials (such as a user ID and password) to application server 120. Once application server 120 determines that the credentials provided by the mobile device 110 match credentials stored in registry 115, application server 120 then determines that the end user of mobile device is authorized to access the account data, Pinski: 0015).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to employ the use of determining if the mobile device is authorized to access the database based on authorization credentials received from the mobile device, in response to determining that the mobile device is authorized to access the database in the system of Jensen as Pinski discloses to provide a secure way to access data. 

As to claim 16, Jensen-Pinski discloses wherein the second transceiver of the mobile device is structured to transmit the vehicle identification code, the sensor data, and the authorization credentials of the mobile device to the remote computing device and to receive the information about the responsible entity of the vehicle from the remote computing device (see addressed in claim 15).

As to claim 17, Jensen-Pinski discloses wherein the output interface of the mobile device is structured to present the information about the responsible entity of the vehicle to the user of the mobile device (i.e., Jensen: Fig. 17).

As to claim 19, this system claim is similar to claim 15 except the mobile device is the authorized one. Claim 19 is rejected by the same rationale applied against claim 15 by Jensen-Pinski. 

As to claim 21, this system claim is similar to claim 19 except the remote computing device queries a database for a match between the identification code of the vehicle and a maintain vehicle identification code (i.e., LOGBOG a DroneSoft App, with drone information from the Drone with identification codes for each drone, its GPS position coordinates and also who the pilot is, Jensen: pages 3, 48, Fig.17; page 20 section 3.3.1, item 4). Claim 21 is rejected by the same rationale applied against claim 19 by Jensen-Pinski.

	 As to claim 22, A device for use in a system identifying an owner or operator of a vehicle through use of a vehicle identification code that includes information about the owner or operator of the vehicle (i.e., Dronesoft database with drone information from the Drone with identification codes for each drone, its GPS position coordinates and also who the pilot is, Jensen, Fig. 17, page 48), the vehicle having a memory to store a vehicle identification code, a transmitter, and at least one sensor that provides sensor data that includes at least one from among global positioning coordinates, altitude, speed, time, date, direction, and other telemetry data  (i.e., drone ID and other geographical position, altitude, velocity are transmitted, Jensen: pages 25-27, section 3.6.2 Telemetry; Fig. 6), the system further including a remote processor structured for wireless communication with the device the remote processor having a database of vehicle identification codes and corresponding vehicle owner or operator information (i.e., UTM is the central part of the drone identification and tracking system formed by database(s), server(s), Jensen: page iii. General public access to the tracking database via an app, Jensen: page 6. Dronesoft database with drone information from the Drone with identification codes for each drone, its GPS position coordinates and also who the pilot is, Jensen, Fig. 17, page 48), the device comprising:
           a communication device having a receiver structured to receive the vehicle identification code and the sensor data from the transmitter on the vehicle (i.e., a pilot on his handheld mobile device receives the information about the flight plan, the map shows the identification number and GPS position information on the map, Jensen: Fig. 5; page 20, section 3.3.1, item 2; page 21, section 3.4), a memory that stores authorization credentials for the communication device for transmission by the communication device to the remote processor (addressed by Pinski), and an output device to output at least one of a visual display (i.e., drone information with identification code, its GPS position coordinates and operator are displayed via DroneSoft application on user’s smartphone, tablet or computer, Jensen: Fig. 17, page 48) and an audible sound of the sensor data and the information about the owner or operator of the vehicle and the communication device structured to transmit the vehicle identification code and sensor data to the remote processor (i.e., radio beacon signal transmitted from the drone and relayed to the UTM via the pilot or an observer, Jensen: Fig. 5) and to receive the vehicle owner or operator information from the remote processor (i.e., LOGBOG a DroneSoft App which is displayed to the smartphone, tablet or computer, with drone information from the drone with identification codes for each drone, its GPS position coordinates and also who the pilot is, Jensen: page 48, Fig. 17).
Jensen does not disclose however Pinski discloses a memory that stores authorization credentials for the communication device for transmission by the communication device to the remote processor (i.e., End user provides login request, along with login credentials (such as a user ID and password) to application server 120. Once application server 120 determines that the credentials provided by the mobile device 110 match credentials stored in registry 115, application server 120 then determines that the end user of mobile device is authorized to access the account data, Pinski: 0015, 0019).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to employ the use of having a memory that stores authorization credentials for the communication device for transmission by the communication device to the remote processor in the system of Jensen as Pinski discloses to provide a secure way to access data. 

As to claim 23, this “a mobile computing device” is similar to “an authorized mobile device” of claims 19 and 21. It is rejected by the same rationale applied against claims 19 and 21 by Jensen-Pinski.

	As to claim 24, this “server computing device” is similar to “a remote computing device of the system claim 19 and “a computing device” of claim 21. It is rejected by the same rationale applied against claims 19 and 21 by Jensen-Pinski.


Allowable Subject Matter
12	The following is a statement of reasons for the indication of allowable subject matter: 
a)	The prior art of record does not anticipate or render obvious the limitation of “receiving the identification code and sensor data by an unauthorized handheld mobile device” and “wherein the unauthorized handheld mobile device lacks authorization credentials for the database/application server and lacks access to the database/application server, and is configured to display the identification code and provide a notification on the unauthorized handheld mobile device that the unauthorized handheld mobile device is in proximity to the unmanned aerial system responsive to receiving the sensor data from the unmanned aerial system” (claim 1); “receive and save the identification code and sensor data by an unauthorized handheld mobile device” and “wherein the unauthorized handheld mobile device lacks authorization credentials for the database/application server and lacks access to the database/application server, and is configured to provide a notification on the unauthorized handheld mobile device is in proximity to the unmanned aerial system responsive to receiving the sensor data from the unmanned aerial system, and to display the identification code and sensor data received from the unmanned aerial system” (claim 7); “each unauthorized communication device lacks authorization credentials and is configured to receive the vehicle identification code and sensor data and to provide a notification on the unauthorized mobile device that the unauthorized handheld mobile device is in proximity to the vehicle in response to receiving the vehicle identification code and the sensor data from the vehicle” (claim 25) and “at least one second processor to perform second actions, the second actions including: receive the vehicle identification code of the vehicle and the sensor data captured by the vehicle; transmit the vehicle identification code and the sensor data to the authorized mobile device; and present the vehicle identification code of the vehicle and the sensor data captured by the vehicle to a user of the unauthorized mobile device” (claim 26). 
Claims 1-14, 25-26 would be allowable if overcoming the above objections.
b)	Claims 18 and 20 are objected to as being dependent upon a rejected base claims 15 and 19, respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.
Claims 15-20 would be allowable if overcoming the above rejections/objections. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992